DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.  Claims 1, 19 and 20 are independent.

3.	The IDS submitted on 5/5/2020 been considered.

Allowable Subject Matters
4.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
5.	Claim 20 is objected to because of the following informalities:  
Line 8th of claim 20 recites “…, an operation mode of the fraud-sensing electronic unit …” (emphasis added); however, it should have been recited “…, an operation mode of the fraud-detecting electronic unit …” as “the fraud-detecting electronic unit” (not “the fraud-sensing electronic unit”) has been recited in the preamble of claim 20.

Appropriate correction is required.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	Claim 19 recites limitation “a detection unit” which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “detects” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 19 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The vehicle-use start detection unit 4282 detects the start of the use of the vehicle, and requests the mode change instruction unit 4281 to notify the fraud-sensing ECUs 4100a and 4100b of instructions to transition to the check mode. The vehicle-use start detection unit 4282 achieves the detection of the start of the use of the vehicle by, for example, sensing the release of door lock, the opening of a door, the activation of the engine, or the like by using a message or the like from each ECU (specification para. 177).  
19 also recites limitation “a switch” which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a switch” coupled with functional language “that switches” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 19 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that specification para. 20 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  

9.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-5, 11, 12, 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyake (US PG Pub. 2016/0173530).
Regarding claim 1, Miyake discloses A fraud message detecting method for use in an in-vehicle network system, the in-vehicle network system including a plurality of first electronic control units that communicate with each other via one or more networks, the fraud detecting method comprising: 
detecting whether a state of a vehicle including the in-vehicle network system satisfies a first condition or a second condition [FIG. 4, para. 67-68; determining whether the current timing of the vehicle is suitable for detecting the unauthorized ECU]; and
 switching an operation mode of a second electronic control unit connected to the one or more networks (i) from a first mode in which a first type of detecting process for detecting a fraudulent message in the one or more networks is performed to a second mode in which the first type of detecting process is not performed, upon detecting, in the detecting, that the state of the vehicle satisfies the first condition [FIG. 4, para. 70-72; switching the ECU to a mode in which the ECU stops transmitting message for detecting DoS attack traffic after determining the current timing is suitable for detecting the unauthorized ECU], and (ii) from the second mode to the first mode, upon detecting, in the detecting, that the state of the vehicle satisfies the second condition [para. 75-78; switching the ECU back to the mode in which the ECU transmits message as normal when the time for detecting the unauthorized ECU is expired],
wherein the second mode is a standby mode [para. 68 and 78; a normal state waiting for detecting suitable timing for detecting the unauthorized ECU].

Regarding claim 2, Miyake further discloses The fraud message detecting method according to Claim 1,
wherein, in the detecting, a third electronic control unit that is one of the plurality of first electronic control units and different than the second electronic control unit detects whethe the state of the vehicle satisfies the first condition or the second condition [FIG. 4, , and 
in the switching, upon detecting whether the state of the vehicle satisfies the first condition or the second condition, the third electronic control unit transmits a switching instruction message to the second electronic control unit [para. 69-70; the communication protocol issue device broadcasts  “data transmission stop command” to the authorized ECU], and the second electronic control unit, to which the switching instruction message is transmitted, switches the operation mode [para. 70; the authorized ECU receives the “data transmission stop command” and simultaneously stops the data transmission].

Regarding claim 3, Miyake further discloses The fraud message detecting method according to claim 1, wherein the plurality of first electronic control units and the second electronic control unit perform communication via the one or more networks in accordance with a Controller Area Network (CAN) protocol [FIGS. 3 & 9, para. 2, 5, and 28-29].

Regarding claim 4, Miyake further discloses The fraud message detecting method according to claim 1, wherein the second condition is that the third electronic control unit has detected69P676451detdajdjlsas a fraudulent message in the one or more networks [para. 71-72; detecting DoS attack traffic in the vehicle-mounted network], and in the switching, upon detecting, in the detecting, that the state of the vehicle satisfies the second condition, the third electronic control unit transmits the switching instruction message to the second electronic control unit, and the second electronic control unit, to which the switching instruction message is transmitted, switches the operation mode to the first mode [para. 75-78; when the suitable time is expired, transmitting transmission recovery command to switch the ECU back to the mode in which the ECU transmits message as normal when the time for detecting the unauthorized ECU is expired].

Regarding claim 5, Miyake further discloses The fraud message detecting method according to claim 1, wherein the first condition is that the third electronic control unit has detected no fraudulent message in the one or more networks within a predetermined period [para. 67-72;during the time not suitable for detecting the unauthorized ECU, no DoS traffic can be detected], and in the switching, upon detecting, in the detecting, that the state of the vehicle satisfies the first condition, the third electronic control unit transmits the switching instruction message to the second electronic control unit, and the second electronic control unit, to which the switching instruction message is transmitted, switches the operation mode to the second mode [FIG. 4, para. 67-72; when suitable timing for detecting the unauthorized ECU, switching the ECUs to a mode in which the ECU stops transmitting message for detecting DoS attack traffic].

Regarding claim 11, Miyake further discloses The fraud message detecting method according to claim 1, wherein the second condition is that any of the plurality of first electronic control units becomes ready to start communication with a device outside the vehicle [para. 75-78; switching the ECU, including an out-vehicle communication unit 317 of FIG. 11 (para. 146), back to the mode in which the ECU transmits message as normal when the time for detecting the unauthorized ECU is expired].

Regarding claim 12, Miyake further discloses The fraud message detecting method according to claim 1, 70P676451wherein the first condition is that any of the plurality of first electronic control units has completed communication with a device outside the vehicle and has entered a predetermined state [FIG. 4, para. 67-68; determining whether the current timing, during ignition key OFF (all ECUs has completed communication), of the vehicle is suitable for detecting the unauthorized ECU].

As regarding claim 14, Mayake further discloses The fraud message detecting method according to claim 1, wherein the first condition or the second condition is that: an input indicating that switching of the operation mode is necessary has been accepted through a predetermined user interface in response to a change in the state of the vehicle [Kim para. 39; remote starting the vehicle from a user’s terminal].

As regarding claim 15, Mayake further discloses The fraud message detecting method according to claim 14,
	wherein the second mode performs a second type of detecting process for detecting the fraudulent message in the one or more networks [Mayake para. 75-78; determining the time for detecting the unauthorized ECU is expired then switching the ECU back to the mode in which the ECU transmits message as normal when the time for detecting the unauthorized ECU is expired], and
	an amount of power consumption is less for the second type of detecting process than for the first type of detecting process [Mayake para. 75-78; power consumption is less for detecting the time for detecting the unauthorized ECU is expired than determining the current timing is suitable for detecting the unauthorized ECU.

Regarding claim 16, Miyake further discloses The fraud message detecting method according to claim 1, wherein in the second mode, a second type of detecting process having a different degree to which a fraudulent message is detectible than the first type of detecing process is performed [para. 60; detecting DoS attack traffic from an unauthorized ECU when the unauthorized ECU maintains the traffic after the communication protocol issues a data transmission stop command].

As regarding claim 17, Mayake further discloses The fraud message detecting method according to claim 16,
	an amount of power consumption is less for the second type of detecting process than for the first type of detecting process [Mayake para. 75-78; power consumption is less for detecting the time for detecting the unauthorized ECU is expired than determining the current timing is suitable for detecting the unauthorized ECU.

As regarding claim 18, Mayake further discloses The fraud message detecting method according to claim 1,
	wherein the second mode performs a second type of detecting process for detecting the fraudulent message in the one or more networks [Mayake para. 75-78; determining the time for detecting the unauthorized ECU is expired then switching the ECU back to the mode in which the ECU transmits message as normal when the time for detecting the unauthorized ECU is expired], and
	an amount of power consumption is less for the second type of detecting process than for the first type of detecting process [Mayake para. 75-78; power consumption is less for detecting the time for detecting the unauthorized ECU is expired than determining the current timing is suitable for detecting the unauthorized ECU.

Regarding claim 19, Miyake further discloses An in-vehicle network system, comprising:
a plurality of first electronic control units that communicate with each other via one or more networks [para. 28 and 44];
a second electronic control unit connected to the one or more networks [para. 28 and 44];
a detection unit that detects that a state of a vehicle satisfies a predetermined condition [FIG. 4, para. 67-68; determining whether the current timing of the vehicle is suitable for detecting the unauthorized ECU]; and
a switch that switches, upon the detecting unit detecting that the state of the vehicle satisfies the predetermined condition, an operation mode of the second electronic control unit connected to the one or more networks between a first mode in which a sensing process for sensing a fraudulent message in the one or more networks is performed and a second mode in which the sensing process is not performed [FIG. 4, para. 70-72; switching the ECU to a mode in which the ECU stops transmitting message for detecting DoS attack traffic || para. 75-78; switching the ECU back to the mode in which the ECU transmits message as normal when the time for detecting the unauthorized ECU is expired], 
wherein the second mode is a standby mode [para. 68 and 78; a normal state waiting for detecting suitable timing for detecting the unauthorized ECU].

Regarding claim 20, Miyake further discloses A fraud-detecting electronic control unit for connection to a plurality of first electronic control units via one or more networks, the fraud- detecting electronic control unit comprising: 
one or more memories [para. 156]; and 
circuitry [para. 156; processor] which, in operation: 
detects whether or not a state of a vehicle satisfies a first condition or a second condition [FIG. 4, para. 67-68; determining whether the current timing of the vehicle is suitable for detecting the unauthorized ECU]; and 
switches, upon detecting, in the detecting, that the state of the vehicle satisfies the first condition or the second condition, an operation mode of the fraud-sensing electronic control unit from a first mode in which a sensing process for sensing a fraudulent message in the one or more networks is performed to a second mode in which the sensing process is not performed, upon detecting that the state of the vehicle satisfies the first condition and
the second mode to the first mode, upon detecting that the state of the vehicle satisfies the second condition [FIG. 4, para. 70-72; switching the ECU to a mode in which the ECU stops transmitting message for detecting DoS attack traffic || para. 75-78; switching the ECU back to the mode in which the ECU transmits message as normal when the time for detecting the unauthorized ECU is expired],
wherein the second mode is a standby mode [para. 68 and 78; a normal state waiting for detecting suitable timing for detecting the unauthorized ECU].

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US PG Pub. 2016/0173530) in view of Kim (US PG Pub. 2013/0073121).
As regarding claim 6, Miyake does not explicitly disclose that the second condition is start of use of the vehicle.  However, Kim discloses it [para. 10; starting the vehicle for use].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Miyake’s second condition to further comprise start of use of the vehicle, disclosed by Kim, as one of alternative second conditions when the ignition key is ON.

As regarding claim 7, Mayake and Kim further discloses The fraud message detecting method according to claim 6, wherein the detecting detects an activation of an engine included in the vehicle as the start of the use of the vehicle [Kim para. 10].
As regarding claim 8, Mayake and Kim further discloses The fraud message detecting method according to claim 6,
	wherein the second mode performs a second type of detecting process for detecting the fraudulent message in the one or more networks [Mayake para. 75-78; determining the time for detecting the unauthorized ECU is expired then switching the ECU back to the mode in which the ECU transmits message as normal when the time for detecting the unauthorized ECU is expired], and
	an amount of power consumption is less for the second type of detecting process than for the first type of detecting process [Mayake para. 75-78; power consumption is less for detecting the time for detecting the unauthorized ECU is expired than determining the current timing is suitable for detecting the unauthorized ECU.

As regarding claim 9, Mayake and Kim further discloses The fraud message detecting method according to claim 1, further comprising: further switching the operation mode of the second electronic control unit from the first mode to the second mode when a predetermined period of time has elapsed since the start of the use of the vehicle [Kim para. 10; a predetermined time has elapsed on the timer without any operation of the vehicle].

As regarding claim 10, Mayake and Kim further discloses The fraud message detecting method according to claim 9,
	wherein the second mode performs a second type of detecting process for detecting the fraudulent message in the one or more networks [Mayake para. 75-78; determining the time for detecting the unauthorized ECU is expired then switching the ECU back to the mode in which the ECU transmits message as normal when the time for detecting the unauthorized ECU is expired], and
	an amount of power consumption is less for the second type of detecting process than for the first type of detecting process [Mayake para. 75-78; power consumption is less for detecting the time for detecting the unauthorized ECU is expired than determining the current timing is suitable for detecting the unauthorized ECU.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433